UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 7, 2008 CAPITAL CORP OF THE WEST (Exact Name of Registrant as Specified in Charter) California 0-27384 77-0147763 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 550 West Main Street, Merced, California 95340 (Address of Principal Executive Offices) (Zip Code) (209) 725-2200 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Disclosure of Results of Operations and Financial Condition On February 7, 2008, Capital Corp of the West (NASDAQ: CCOW) issued a press release to clarify the Q4 2007 Bank Call Report Filing.A copy of the press release appears as Exhibit 99.1 to this Current Report and is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not Applicable (b) Pro Forma Financial Information. Not Applicable (c) Exhibits 99.1Copy of press release, dated February 7, 2008, issued by Capital Corp of the West. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Capital Corp of the West (Registrant) Dated:February 7, 2008 By/s/ David A. Heaberlin David A. Heaberlin Executive Vice President and Chief Financial Officer
